Rule 2.3. Bias, Prejudice, and Harassment.



(A) A judge shall perform the duties of judicial office, including administrative duties,
without bias or prejudice.


(B) A judge shall not, in the performance of judicial duties, by words or conduct manifest
bias or prejudice, or engage in harassment, including but not limited to bias, prejudice,
or harassment based upon race, sex, gender identity or expression, religion, national
origin, ethnicity, disability, age, sexual orientation, marital status, socioeconomic status,
or political affiliation, and shall not permit court staff, court officials, or others subject to
the judge's direction and control to do so.


(C) A judge shall require lawyers in proceedings before the court to refrain from
manifesting bias or prejudice, or engaging in harassment, based upon attributes
including but not limited to race, sex, gender identity or expression, religion, national
origin, ethnicity, disability, age, sexual orientation, marital status, socioeconomic status,
or political affiliation, against parties, witnesses, lawyers, or others.


(D) The restrictions of paragraphs (B) and (C) do not preclude judges or lawyers from
making legitimate reference to the listed factors, or similar factors, when they are
relevant to an issue in a proceeding.